NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIA MARTINEZ-LOPEZ, AKA Maria                 No.    18-73375
Garcia, AKA Maria Guadalupe Garcia
Lopez,                                          Agency No. A205-312-852

                Petitioner,
                                                MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Maria Martinez-Lopez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an

immigration judge’s decision denying her application for asylum, withholding of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir.

2014). We review de novo claims of due process violations in immigration

proceedings. Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We deny the

petition for review.

      Martinez-Lopez’s challenges to the BIA’s streamlining procedure fail. See

Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-52 (9th Cir. 2003) (concluding that

the BIA did not violate petitioners’ due process rights by streamlining their

appeal); see also Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error

to prevail on a due process claim).

      To the extent Martinez-Lopez challenges the agency’s determination that she

failed to establish changed or extraordinary circumstances to excuse the untimely

filing of her asylum application, the record does not compel a contrary conclusion.

See 8 C.F.R. § 1208.4(a)(4)-(5). Thus, Martinez-Lopez’s asylum claim fails.

      Substantial evidence supports the agency’s conclusion that Martinez-Lopez

failed to establish she suffered harm in Mexico that rose to the level of persecution.

See Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir. 2003) (explaining that

                                          2                                     18-73375
persecution is “an extreme concept that does not include every sort of treatment

our society regards as offensive” (internal quotation marks and citation

omitted)). Substantial evidence also supports the agency’s determination that

Martinez-Lopez failed to establish that any harm she fears in Mexico would be on

account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (“An [applicant’s] desire to be free from harassment by criminals motivated

by theft or random violence by gang members bears no nexus to a protected

ground.”). Thus, Martinez-Lopez’s withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT relief because

Martinez-Lopez failed to show it is more likely than not that she will be tortured by

or with the consent or acquiescence of the government if returned to Mexico. See

Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (claims of possible torture

speculative).

      In light of this disposition, we need not reach Martinez-Lopez’s remaining

contentions. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts

and agencies are not required to decide issues unnecessary to the results they

reach).

      PETITION FOR REVIEW DENIED.

                                         3                                       18-73375